Title: To George Washington from Samuel Holden Parsons, 15 August 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Sir
                            Camp Augt 15th 1781
                        
                        By a late Resolution of Congress, the States of Rhode Island & Connecticut are made one District for
                            the purpose of Promotion, & intitled to two Brigadiers; the same Resolution provides that where a Brigadier is
                            necessary one shall be made from the Senior Officer of the District. that to which we belong has hitherto had but one; we
                            think the service, perticularly at this time, deserves another. Colonel Durkee is first on the List; we apprehend his not
                            having been promoted is owing to his want of a Habit of Health sufficient to discharge the Duties of the Station; we wish
                            the subordinate Officers in the Line of Succession may be no longer kept back from the promotion which is due to their
                            abilities, merits & just expectations.
                        Colonel Durkee has been Long in service, was wounded & disabled in his right hand in the Action near
                            Monmouth Court House; his Health so far impair’d as to render it improbable he can keep the Field, he is far advanc’d in
                            Life, & has a Family to support: should his promotion be thought incompatible with the good of the service, it
                            will make us happy to hear that some honorable, adequate & satisfactory provision is made for him out of the Line
                            of the Army, equal (all circumstances consider’d) to his present pay and Emoluments, which otherwise it cannot be expected
                            he will willingly relinquish; this we have reason to believe will be most agreeable to him: we beg leave to refer your
                            Excellency to the Colonel’s Letter on the subject; and to assure your Excellency with how much esteem & respect. We
                            are your Obedt Servants
                        
                            Samel H. Parsons M.G.
                            J. Huntington B.G.
                            I. Sherman Lt Colo. Comdt
                            Thos Grosvernor Lt Colo.
                            W. Clift Majr
                            E. Huntington Lt Colo.
                            David Smith Majr
                            Jona. Johnson Lt Colo.
                            T. Woodbridge Majr
                            J. Olney Lt Colo. Comdt
                            Cogall Olney Major
                            Jno: Dexter Majr
                            Zbn Butler Colo.
                        
                        
                            Copy
                        
                    